Citation Nr: 1434369	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-26 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to retroactive payment prior to July 19, 2010 for Dependents' Educational Assistance (DEA) under Chapter 35, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel

INTRODUCTION

The Veteran had active service from December 1978 to January 1982.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 decision of the Buffalo, New York Education Center.  The appellant testified in August 2011 before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript is of record.


FINDINGS OF FACT

1.  In a rating decision dated July 19, 2010, an RO granted the Veteran entitlement to individual unemployability effective February 17, 2009 and basic eligibility to DEA Benefits under the provisions of 38 U.S.C.A. Chapter 35.

2.  The appellant is presumed to have received VA's November 2010 letter regarding electing a beginning date for DEA benefits under the provision of 38 U.S.C.A. Chapter 35, and she did not submit a timely response.


CONCLUSION OF LAW

Entitlement to the retroactive payment DEA benefits under Chapter 35, Title 38, of the United States Code prior to July 19, 2010 is not warranted.  38 U.S.C.A. § 3512, (West 2002); 38 C.F.R. § 21.3041 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way a November 2010 letter, VA satisfied its duty to notify the appellant of how to substantiate her claim.  Moreover, in her statements and testimony, the appellant demonstrated actual knowledge of these criteria.  As to the duty to assist, all relevant records have been associated with the claims folder and in August 2011 the appellant testified at a Board hearing in support of her appeal.  As such, VA satisfied the duty to notify and assist in this case.

In a July 19, 2010 rating decision, the RO in Milwaukee, Wisconsin determined that the Veteran was entitled to a total disability rating based on individual unemployability due to service connected disabilities (TDIU), effective February 17, 2009.  The rating decision also granted basic eligibility to DEA, effective February 17, 2009.  The Veteran was notified of the decision in a July 27, 2010, letter.

On October 4, 2010, VA received the appellant's original application for Chapter 35 educational assistance benefits, VA Form 22-5490.  Enrollment in a college or other school was noted to have begun on April 28, 2009, and she completed the program in December 2009.

In correspondence dated November 15, 2010, VA advised the appellant that she qualified for Chapter 35 educational benefits.  She was advised that a Certificate of Eligibility had been issued using July 19, 2010 as the beginning date.  She was advised that if she wished to have a different beginning date, the included form needed to be returned to VA within 60 days.

In a letter dated January 4, 2011 and received by VA on January 6, 2011, the Veteran inquired about the status of his daughter's claim for education benefits.  In a letter received by VA on April 1, 2011, the appellant wrote that when she called VA in February 2011 she was told that as of December 15, 2010 she was approved and should have received a letter.  The appellant continued that she had never received a letter and that when a replacement was sent to her she returned it immediately.  At the August 2012 hearing the appellant testified that she did not receive the November 2011 letter from VA and that when she contacted VA to follow up on her claim prior to the Veteran's January 2011 letter, she did not receive a response.

In order to receive benefits under Chapter 35, a claimant must file an application as prescribed by the Secretary. 38 U.S.C.A. § 3513 (West 2002); 38 C.F.R. §§ 21.1030, 21.3030 (2013).  The general rule with respect to the start date for payment of Chapter 35 benefits is that it can be no earlier than one year before the date of the claim.  38 C.F.R. §§ 21.1029(b), 21.3130(e), 21.4131(d)(1) (2013). 

An exception to this rule is set out at 38 U.S.C.A. § 5113 (West 2002).  That exception applies only if the individual seeking benefits submits an application within one year of the date that VA made the rating decision establishing service connection for the cause of death, the existence of a TDIU, or total disability incurred in the line of duty, and the application for education assistance is for pursuit an approved program during the year preceding the claim.  See 38 U.S.C.A. §§ 5113(b)(2)(A), (b)(3)(C).  Since the appellant's application for education benefits was submitted within a year of the July 2010 rating decision and she was in school in the year preceding the claim, the start date could be more than one year prior to her claim.

Regarding the November 2010 letter, the Board notes that it was sent to the appellant's address of record.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Therefore, under the presumption of regularity, she is presumed to have received the November 2010 notification from VA.  See Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  

The November 2010 notification complies with VA law and regulation, which provides that the eligible person has 60 days to respond after being provided notification of the opportunity to elect a beginning date, and if a beginning date of entitlement is not selected, it shall be the date of the decision that the parent had a service-connected total disability that is permanent in nature.  See 38 U.S.C.A. § 3512(a)(3)(B) and (4); 38 C.F.R. § 21.3041(i).

Since the Appellant failed to elect a beginning date within the 60 day window of the November 2010 notification she is presumed to have received, her default start day of DEA benefits of July 19, 2010 was properly implemented.  Accordingly, there is no legal basis to grant the retroactive payment sought by the Appellant.  For the foregoing reasons, the Appellant's claim must be denied.


ORDER

Entitlement to the retroactive payment of DEA benefits under Chapter 35, Title 38, of the United States Code, prior to July 19, 2010 is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


